                           UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
   SNYDER'S-LANCE, INC. and                         )
   PRINCETON VANGUARD, LLC,                         )
                                                    )
                              Plaintiffs,           )
                                                                 Case No. 3:17-CV-00652
         v.

  FRITO-LAY NORTH AMERICA,
  INC.,

                              Defendant.

                          DECLARATION OF RACHEL M. SASSER

I, Rachel M. Sasser, declare as follows:

       1.      Currently, I serve as Director of Marketing for Snyder's-Lance Inc. ("Snyder's-

Lance"). I have been in this position since 2016.

       2.      I am over the age of 18 and competent to testify. I either have personal

knowledge of the matters stated in this declaration, or obtained the information herein from

company business records made at the time of the events they record, by persons with knowledge

of those events, and which were maintained and kept as part of Snyder's-Lance's regular and

ordinary practices. I would testify truthfully to these matters if called upon to do so.

                        Market Share of the PRETZEL CRISPS Brand

       3.      As Director of Marketing, I oversee all of Snyder's-Lance's marketing efforts

regarding its PRETZEL CRISPS product. I currently have responsibility for the PRETZEL

CRISPS brand.

       4.      PRETZEL CRISPS pretzel crackers are primarily sold in the deli section, along

with other deli snacks. "Deli snacks" is a term of art in the industry; the PRETZEL CRISPS

brand is one of the main competitors in the deli snacks section. The deli category includes such




                                     1
       Case 3:17-cv-00652-KDB-DSC Document 45 Filed 10/29/18 Page 1 of 8
products as bagel chips, pita chips, pretzel crackers, flatbreads, crackers, as well as

complementary products such as hummus, guacamole, dips, and other products that are typically

sold in the deli section of supermarkets and grocery stores.

       5.          Since the PRETZEL CRISPS brand was launched, several other companies have

created their own competing pretzel cracker products. These new competing products include:

(i) Gratify pretzel crackers, (ii) Weightwatchers Mini Dijon pretzel thins, (iii) Town House

pretzel thins, (iv) Town House pretzel flip sides thins, (v) HEB pretzel crackers, (vi) Deutsche

Ktiche pretzel crackers, (vii) Dream Pretzels All Natural Pressels pretzel chips, (viii) Laurel Hill

oven baked pretzel chips and (ix) Glutino gluten-free pretzel chips. These products are shown

below, and none are categorized or described as "pretzel crisps."




                                               GLUTEN
                                                        FREE pi
             TOWN
             HOUSE
                                              coat
                                            PRETZEL
               "' SideS
            FliP                              CRACKER.0
              THINS-                           OOP.
              hR




                                     2
       Case 3:17-cv-00652-KDB-DSC Document 45 Filed 10/29/18 Page 2 of 8
              Oion, Prelim
                                                                                             glutinof
            ALL NATURAL
                              114,

       ?RESSEU
            crispy pretzel chips               pRETZEL CHIPS                                PRETZELS
                                                                                             GLUTEN FREE PRETZEL CHIPS
                                                       Spa Fodt
            EVERYTHING                           Ow, 6,1•404,•••••••te,o.
                                                  sved-sy s+IINVY.




                                                                                            ly



                                                                                                                  •
                                                                                                                      Z (170g)




       6.           Frito-Lay also has introduced several pretzel cracker products over the last few

years. These products include: Rold Gold pretzel thins, Rold Gold pretzel waves, Stacy's pretzel

thins, and Rold Gold thin crisps. These products are shown below, and none are categorized or

described as "pretzel crisps."




                             pnetielthins



                                                                                  • -FP .:_.;-- --.   di, .m:04



                                                                                                  I.,
                                                                                ,..........v.v.
                                                                            ___.....„       ,,..  2.,
                                                                                                .. ..„„_,_




                                     3
       Case 3:17-cv-00652-KDB-DSC Document 45 Filed 10/29/18 Page 3 of 8
                 PRETZEL                                             thin crisps

               gx THINS                                                  4




              mommeinzmi
                  c-,1117




       7.     Based on IRI data, the PRETZEL CRISPS brand has increased its market share in

the deli category between 2012 and 2017.' In 2012, the PRETZEL CRISPS brand had a 24.1%

market share. By 2014, its market share was 26.6%. That same year, Nielsen's Food syndicated

data reported that PRETZEL CRISPS Original flavor were the highest selling individual pretzel

product in America. In 2017, the PRETZEL CRISPS brand accounted for more than 30% of the

deli cracker market and remains above that standard in 2018. Also in 2017, PRETZEL CRISPS

became the number one product in the "deli snacks" category according to IRI.

                         Marketing the PRETZEL CRISPS Brand

       8.     Through various, multifaceted marketing campaigns, Snyder's-Lance continues to

invest many millions of dollars to promote the PRETZEL CRISPS brand. Advertising

expenditures between 2014 and 2018 totaled more than $4.7 million. Since the inception of the

PRETZEL CRISPS brand, over $50 million has been spent on advertising, marketing, and

promoting the PRETZEL CRISPS brand through traditional channels like print and billboard and




 IRI is a market research firm which provides consumer, shopper, and retail market intelligence
    and analysis focused on the consumer packaged goods industry.



                                    4
      Case 3:17-cv-00652-KDB-DSC Document 45 Filed 10/29/18 Page 4 of 8
online channels like social media. Attached as Exhibit 1 is a true and correct copy of some of

Snyder's-Lance's recent print and digital ads for PRETZEL CRISPS.

       9.      Snyder's-Lance's advertising campaigns resulted in an estimated 486 million

consumer impressions. Snyder's-Lance nationwide "Snack Genius" advertising campaign in

2016 and 2017 was particularly successful. It secured an estimated 225 million consumer

impressions through print and online advertising as well as through social media. A "consumer

impression" is counted each time a consumer views a particular advertisement and it is a

standard industry metric for measuring the success of an advertising campaign.

       10.     Snyder's-Lance has continued to take advantage of social media to market

PRETZEL CRISPS. By using social media, Snyder's-Lance can directly interact with current

PRETZEL CRISPS consumers and find others who may be interested in the brand. The social

media agency hired by Snyder's-Lance frequently posts stories, updates, and other content on the

brand's Facebook page, Twitter account and Instagram account (all of which always feature the

PRETZEL CRISPS brand name). As of October 2018, the PRETZEL CRISPS brand had over

474,000 followers on Facebook, 47,800 on Twitter and 42,500 on Instagram. Attached as

Exhibit 2 is a true and correct copy of a printout showing PRETZEL CRISPS Facebook, Twitter

and Instagram profiles. The PRETZEL CRISPS brand has also received 498,000 "likes" on

Facebook; this represents an increase of 245,000 since 2012. By contrast, Frito-Lay's STACY'S

product has 352,000 followers on Facebook, 855 followers on Twitter, and 2,800 followers on

Instagram. Attached as Exhibit 3 is a true and correct copy of a printout showing STACY'S

Facebook, Twitter, and Instagram profiles.

       11.    Snyder's-Lance's field marketing teams have traveled the country interacting with

consumers to promote the PRETZEL CRISPS brand. In 2017, these teams distributed 600,000




                                     5
       Case 3:17-cv-00652-KDB-DSC Document 45 Filed 10/29/18 Page 5 of 8
product samples at events that prominently featured the PRETZEL CRISPS trademark. In the

summer of 2018, PRETZEL CRISPS participated in a "Big Bite Tour" of food festivals in 14

cities across the U.S. Over 3.9 million people attended the Big Bite Tour and field marketing

teams handed out over 275,000 samples of PRETZEL CRISPS to attendees.

         12.   PRETZEL CRISPS crackers have also been featured in unsolicited articles in

leading trade publications, including Baking & Snack, Convenience Store News, Deli Business,

Fancy Food & Culinary Products, Food Business News, Prepared Foods, Progressive Grocer,

Snack Food & Wholesale Bakery, and Whole Foods Magazine. Attached as Exhibit 4 is a true

and correct copy of trade publication articles in which PRETZEL CRISPS has been featured.

                           Protecting the PRETZEL CRISPS Brand

         13.   Snyder's-Lance polices the PRETZEL CRISPS brand from infringement by third

parties. For example, in 2018, Wish Farms, a produce grower and shipper, listed a recipe on its

website for Blueberry PRETZEL CRISPS. Snyder's-Lance informed Wish Farms of the

infringing use and Wish Farms apologized and agreed to remove the references from its website.

Attached as Exhibit 5 is a true and correct copy of Snyder's-Lance's correspondence with Wish

Farms.

         14.   In 2017, Columbia County Bread and Granola ("Columbia County") made an

infringing use of PRETZEL CRISPS on its flatbread product. When Snyder's-Lance brought

this infringing use to the attention of Columbia County, it agreed to discontinue use of the

PRETZEL CRISPS mark. Attached as Exhibit 6 is a true and correct copy of Snyder's-Lance

correspondence with Columbia County.

         15.   In 2017, Snyder's-Lance raised an infringing use of the PRETZEL CRISPS mark

with Siegert Enterprises d/b/a Betty Jane Homemade Candies Inc. ("Betty Jane"). To resolve the

matter, Betty Jane took a limited license to sell-off its remaining inventory and agreed to cease


                                       6
         Case 3:17-cv-00652-KDB-DSC Document 45 Filed 10/29/18 Page 6 of 8
using the mark. Attached as Exhibit 7 is a true and correct copy of the Trademark License

Agreement between Princeton Vanguard and Betty Jane.


       I declare under penalty of perjury that the foregoing is true and correct.

Executed in Charlotte, North Carolina, this 29th day of October, 2018.


                                             917Pt&
                                               '          •P 3,
                                             Rachel M. Sasser
                                                                            ?rr/4
                                             Snyder's-Lance, Inc.




                                     7
       Case 3:17-cv-00652-KDB-DSC Document 45 Filed 10/29/18 Page 7 of 8
                                  CERTIFICATE OF SERVICE

       I do certify that I electronically filed the foregoing with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to all counsel of record or interested

parties via the CM/ECF system.


       This 29th day of October, 2018.


                                                      ELLIS & WINTERS LLP

                                                      /s/ Jonathan D. Sasser
                                                      Jonathan D. Sasser
                                                      N.C. State Bar No. 10028
                                                      Alexander M. Pearce
                                                      N.C. State Bar No. 37208
                                                      Post Office Box 33550
                                                      Raleigh, North Carolina 27636
                                                      Telephone: (919) 865-7000
                                                      jon.sasser@elliswinters.com
                                                      alex.pearce@elliswinters.com


                                                      DEBEVOISE & PLIMPTON LLP
                                                      David H. Bernstein*
                                                      James J. Pastore*
                                                      Jared I. Kagan*
                                                      Michael C. McGregor*
                                                      919 Third Avenue
                                                      New York, New York 10022
                                                      Telephone: (212) 909-6696
                                                      dhbernstein@debevoise.com
                                                      jjpastore@debevoise.com
                                                      jikagan@debevoise.com
                                                      mcmcgregor@debevoise.com

                                                      Counsel for Plaintiffs Snyder’s-Lance, Inc.
                                                      and Princeton Vanguard, LLC

                                                      *admitted pro hac vice




      Case 3:17-cv-00652-KDB-DSC Document 45 Filed 10/29/18 Page 8 of 8
